DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 Response to Amendment
The amendments to the claims filed 14 March 2022 have been entered.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 currently depends from claim 2, which has been canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "analyzing, by the first processing element or the second processing element, the urine level and duration data; determining, by the first processing element or the second processing element or the second processing element, a urine flow rate and a urine volume; and generating, by the second processing element, a graphical output of the urine flow rate, duration, urine volume and timestamp data to develop a treatment plan". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 25 satisfies Step 1, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 25, the limitations "analyzing, by the first processing element or the second processing element, the urine level and duration data; determining, by the first processing element or the second processing element or the second processing element, a urine flow rate and a urine volume; and generating, by the second processing element, a graphical output of the urine flow rate, duration, urine volume and timestamp data to develop a treatment plan" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites “providing a uroflowmeter, including: a flow chamber configured to receive a flow of urine; a handle detachably coupled to the flow chamber and configured to selectively position the flow chamber to receive the flow of urine; a buoyant float within the flow chamber, the buoyant float positionable according to a fill level of urine within the flow chamber; a sensor coupled to the buoyant float and configured to generate urine level and duration data; a first processing element configured to receive the urine level and duration data, wherein the first processing element is in communication with a second processing element associated with a voiding diary system; transmitting, by the first processing element, the urine level and duration data and a timestamp to the second processing element”. This additional limitation constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic uroflowmeter for measuring various parameters of urine flow and including a generic handle, a generic sensor for generating liquid level data, and generic processing or computing units which Holt (U.S. 20200209044 A1) describes as well understood and conventional in its description of “currently, uroflowmetry is a stand-alone test that measures the urine voided volume, flow profile…” (Paragraph 0134), “…a gimbaled handle” (Paragraph 0067) to enable tilt independence, the collection device may utilize “other types of sensors, such as resistive, magnetic…mechanical (such as weight based, pressure based, float based)…can also be used…to measure at least one of a flow rate of the urine…a level of the urine…a volume of the urine…” (Paragraph 0057), “the controller is a programmable processor, such as a microcontroller, an ASIC, a FPGA, a FPOA, or a PLD” (Paragraph 0096) and ”data is sent to a smart device (Android or iOS or stored)” (Paragraph 0105). The claim limitation additionally constitutes adding a generic float device which may be used with a sensor for generating liquid level data, which Tesar describes as well understood and conventional in its description of “measurement sensors are known from the prior art, with which a change of a filling level causes rotation of a magnetic element” (Column 1, lines 22-24) and a description of prior art which includes a “magnet element is mechanically coupled to a floating arm” within a common chamber (Column 1, lines 30-31). 
	Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner including personal observation and utilizing a pen and paper to create a graph utilizing the observations) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 25 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In addition to being well-understood, routine, or conventional and thus amounting to no more than insignificant extra-solution activity, the additional elements serve only as elements of mere data gathering, wherein the gathered data is then utilized in the mental processes of “analyzing…” and “determining…”, which themselves only lead to a step of mere data output in the form of a graphical output. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 25 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 26 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 25, which was rejected under 35 U.S.C. 101 in paragraph 5 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 25, or comprise significantly more than the limitations of claim 25.
Besides the abstract idea of claim 25, claim 26 recites the limitation “providing additional data related to total volume of urine output.” The claim element of claim 25 of a method of processing data from a uroflowmeter is recited with a high level of generality (as written, the various steps including providing additional data may be carried out by a person in any undefined manner such as making a visual determination and personal judgement). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 25, claim 55 recites the limitation “providing additional data including at least one of data related to fluid intake, bladder leaks, bedtime, and awake time.” The claim element of claim 25 of a method of processing data from a uroflowmeter is recited with a high level of generality (as written, the various steps including providing additional data may be carried out by a person in any undefined manner such as making a visual determination and personal judgement). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 5-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being obvious over Lemke (WO 9925246 A1) in view of Tesar (U.S. Patent No. 9885598 B2) in view of Holt (U.S. 20200209044 A1).
Regarding claim 1, Lemke teaches a uroflowmeter (Page 2 of translation, description—device for measuring urine flow with a pan for collecting urine; Device 1, Figs. 1-3) comprising: a flow chamber configured to receive a flow of urine (Device 1, Fig. 1); a magnet associated with the flow chamber (Magnet 23, Fig. 1) and configured to move in response to the flow or level of urine in the flow chamber (Page 6-7 of translation, description—weight force generated by urine entering the collecting trough causes the trough to rotate around the bearing and magnet 23 arranged in the side wall of the collecting trough is moved downward); and a sensor adjacent the magnet (Measuring element/Hall sensor 33, Fig. 3) and configured to detect a movement of the magnet (Page 7 of translation--the magnet moving causes its distance from the measuring element to increase, the changed distance is detected by the measuring element 33). Lemke additionally teaches a some component is detachably coupled to the flow chamber and may configured to selectively position the flow chamber to receive the flow of urine, where the component may be used by a user to move the device between a not-in-use position to a position folded over a toilet bowl or urinal to enable use of the device (Page 3 of translation—the device can be used in any normal toilet bowl by folding it over the toilet bowl from a wall next to the toilet bowl to which it is attached…the device can alternatively be attached to a partition wall provided next to a urinal) and wherein the handle is detachable so that the device itself may be exchanged or replaced (Page 4 of translation—the device may be exchanged or replaced for maintenance). 
However, Lemke does not specifically teach a buoyant float within the flow chamber, the buoyant float positionable according to the level of urine within the flow chamber; and an arm connecting the buoyant float and the magnet, such that a change in the position of the buoyant float causes the movement of the magnet in response to the level of urine in the flow chamber. Tesar teaches an apparatus for measurement of a filling level of a container, wherein the apparatus includes a float element (Float 18) which is positionable according to the filling level of the container (Abstract) and which is connected by a measurement arm (measurement arm 12) to a magnet (magnet element 24), such that a change in position of the float causes movement of the magnet in response to the level of liquid in the container (Column 1, lines 47-49—the magnet element rotates together with the measurement arm or the shaft in the event of a change of the filling level). Tesar further teaches that change of position of the magnet element is detected by an adjacent sensor element (Column 1, lines 50-54; Sensing element 26 adjacent to magnet 24, Figs. 1A-1B). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Lemke with the float and sensor configuration of Tesar via a substitution in order to predictably improve the stability and accuracy of the system.
However, neither Lemke nor Tesar specifically teaches that the detachably coupled component for selectively positioning the flow chamber is a handle. Holt teaches a uroflowmetry device including a disposable container portion and a reusable handle portion which can be detached from a used container and reattached to a new container (Paragraph 0068—there may be a handle which may or may not include the reusable electronics portion on the container portion of the device, while the container itself may be disposable, such that the handle may be detachable from the container; Paragraph 0083-0084—the stabilizing handle may aid in leveling the container portion during uroflowmetry even if the user is holding it at an angle or shaking during the measurement, such that the handle selectively positions the flow chamber to receive the flow of urine; Stabilizing handle 902, handle 910, Fig. 9). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the detachable handle of Holt in order to predictably improve the portability and usability of the device in a hygienic manner, as the handle would allow the device to be selectively positioned while also preventing the user’s hands from coming into contact with the flow chamber of the device, without impacting the replaceability of the components of the device for maintenance.
Regarding claim 3, Lemke, Tesar, and Holt teach the uroflowmeter of claim 1. Lemke further teaches wherein: the arm and the magnet are connected to one another about a pivot axis (Baffle plate 13 is connected to both magnet 23 and collecting trough 11, bearing 15 corresponds to a pivot axis, Figs. 1 and 3); the magnet rotates about the pivot axis (Arrow 63 shows rotation about the pivot axis of the bearing, which would change the angular position of the magnet 23, Fig. 4) in response to movement of the float (Page 6 of translation--Weight of the urine in the collecting trough results in deflection of the trough from the rest position; Deflection of collecting trough 11 causes movement of magnet 23, Fig. 5); and the sensor further detects a change in an angular position of the magnet (Page 6 of the translation—the change in the distance between the magnets 23 and 25 is detected by a Hall sensor 33).
Regarding claim 5, Lemke, Tesar, and Holt teach the uroflowmeter of claim 1. Lemke further teaches a funnel (Page 5 of the translation, collecting trough 11 is essentially funnel-shaped) that directs the flow of urine into a reservoir space of the flow chamber (Page 5, collecting trough 11 is arranged above a urinal 3; Page 6 of the translation—urine is led from the outlet of the first collecting trough 11 into a second collecting trough 28, then through another outlet into the urinal).
Regarding claim 6, Lemke, Tesar, and Holt teach the uroflowmeter of claim 5. Lemke further teaches the funnel produces a smooth flow of urine into the flow chamber (Page 4 of the translation--The collection trough may include a protective grille which smooths and dampens the urine jet).
Regarding claim 7, Lemke, Tesar, and Holt teach the uroflowmeter of claim 1. Lemke further teaches wherein: the flow chamber defines an inlet that receives the flow of urine (Page 6 of the translation—urine jet is directed against the baffle plate; baffle plate 13 is arranged within the open upper portion of of device 1, Fig. 1); and an outlet that evacuates urine from the flow chamber (Page 3 of the translation—the device can thus be used in any normal toilet bowl…or in a conventional urinal) at a predetermined rate (Page 3 of the translation—drain for the controlled drainage of urine from the collecting trough). As Lemke describes the device may be used in any toilet setting, such that the urine passing through the device is emptied into a toilet or urinal. Lemke further describes that the urine drains in a controlled manner from the collecting trough through the rest of the device, wherein the drainage flow would continue to be controlled (i.e. draining at a predetermined rate which has been deemed to be controlled).
Regarding claim 8, Lemke, Tesar, and Holt teach the uroflowmeter of claim 7. Lemke further teaches wherein the outlet is defined by a T-shaped slot (Lower curved area of collecting trough 11 is a hollow slot that is substantially T-shaped in a vertical cross-section, wherefrom urine drains via an outlet hole 12, Figs. 1 and 3)
Regarding claim 9, Lemke, Tesar, and Holt teach the uroflowmeter of claim 7. Lemke further teaches electronics (Piezoelectric film 17, measuring amplifier 35, processor 37, output unit 7, Fig. 3) that determine a fill volume of the flow chamber (Page 3 of the translation—weight of the liquid is determined via the distance between the collecting trough and the measuring element) using the movement of the magnet (Page 6 of the translation—the change in the distance between the magnets 23 and 25 is detected by a Hall sensor 33).
Regarding claim 12, Lemke, Tesar, and Holt teach the uroflowmeter of claim 7. Lemke further teaches a funnel at least partially received within the inlet and having one or more contoured surfaces (Collection trough 11 is at least partially positioned within the open upper face of the urinal 3, collection trough 11 has contoured surfaces, Fig. 1 and 3).
Regarding claim 13, Lemke, Tesar, and Holt teach the uroflowmeter of claim 2. Tesar teaches a float and sensor configuration that may be combined with the remaining system of Lemke. Lemke further teaches a structural member adapted to prevent the flow of urine from overrunning a top of the float (Page 4 of the translation—protective grill 19 smooths and dampens the urine jet; Page 6 of translation—urine jet first hits baffle plate 13 which directs the jet downward to collection trough 11, preventing any overrunning). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the baffle plate with the float configuration of Lemke in order to predictably improve the ability of the combined system to measure a volume of liquid accurately without any overrunning.
Regarding claim 14, Lemke teaches a uroflowmeter (Page 2 of translation, description—device for measuring urine flow) comprising: a flow chamber defining a reservoir space (Device 1, Fig. 1), the reservoir space having an inlet configured to receive a flow of urine (Page 6 of the translation—urine jet is directed against the baffle plate; baffle plate 13 is arranged within the open upper portion of urinal 3 of device 1, Fig. 1) and an outlet, positioned away from the inlet, and configured to empty the reservoir space (Page 6 of the translation—urine is led from the outlet of the first collecting trough 11 into a second collecting trough 28, then through another outlet into the urinal; Page 3 of the translation—the device can thus be used in any normal toilet bowl…or in a conventional urinal in order to drain the urinal chamber of the device); a funnel at least partially received within the inlet and having one or more contoured surfaces (Fig. 1 and 3—collection trough 11 is at least partially positioned within the open upper face of the urinal 3, collection trough 11 has contoured surfaces); and electronics associated with the flow chamber responsive to the flow of urine (Piezoelectric film 17, measuring amplifier 35, Hall sensor 33, processor 37, output unit 7, optical color sensor 39, Fig. 3). Lemke additionally teaches a component detachably coupled to the flow chamber and configured to selectively position the flow chamber to receive the flow of urine, where the component may be used by a user to move the device between a not-in-use position to a position folded over a toilet bowl or urinal to enable use of the device (Page 3 of translation—the device can be used in any normal toilet bowl by folding it over the toilet bowl from a wall next to the toilet bowl to which it is attached…the device can alternatively be attached to a partition wall provided next to a urinal) and wherein the component is detachable so that the device itself may be exchanged or replaced (Page 4 of translation—the device may be exchanged or replaced for maintenance). 
However, Lemke does not specifically teach that the detachably coupled component for selectively positioning the flow chamber is a handle. Holt teaches a uroflowmetry device including a disposable container portion and a reusable handle portion which can be detached from a used container and reattached to a new container (Paragraph 0068—there may be a handle which may or may not include the reusable electronics portion on the container portion of the device, while the container itself may be disposable, such that the handle may be detachable from the container; Paragraph 0083-0084—the stabilizing handle may aid in leveling the container portion during uroflowmetry even if the user is holding it at an angle or shaking during the measurement, such that the handle selectively positions the flow chamber to receive the flow of urine; Stabilizing handle 902, handle 910, Fig. 9). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the detachable handle of Holt in order to predictably improve the portability and usability of the device in a hygienic manner, as the handle would allow the device to be selectively positioned while also preventing the user’s hands from coming into contact with the flow chamber of the device, without impacting the replaceability of the components of the device for maintenance.
However, Lemke and Holt do not specifically teach a buoyant float within the flow chamber, the buoyant float positionable according to the level of urine within the flow chamber; and electronics coupled to the buoyant float. Tesar teaches an apparatus for measurement of a filling level of a container, wherein the apparatus includes a float element (Float 18, Figs. 1A-1B) which is positionable according to the filling level of the container (Abstract) and which is connected by a measurement arm (measurement arm 12, Figs. 1A-1B) to a magnet (magnet element 24, Figs. 1A-1B), which is sensed by a sensing element, wherein the sensing element of the float includes electronics to output a measurement signal (Abstract; column 3, lines 24-28; column 5, lines 42-48). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Lemke with the float and sensor configuration of Tesar via a substitution in order to predictably improve the stability and accuracy of the system.
Regarding claim 15, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14. Lemke further teaches where the electronics comprise a sensor (Hall sensor 33, optical color sensor 39, Fig. 3) associated with the flow chamber that detects a parameter of urine received in the chamber (Page 6 of the translation—optical color sensor additionally provided to determine color change…urine is passed into the collecting trough, which increases its weight…and deflects it around the bearing…change in distance between magnets is detected by a Hall sensor). Tesar additionally teaches where the electronics comprise a sensor (Sensing element 26, Figs. 1A-1B) associated with the flow chamber that detects a parameter of urine received in the chamber (Abstract; Column 3, lines 28-33—the sensor element can be used to detect position changes of the magnet element, while the magnet changes position according to the fill level of urine such that fill level is a parameter; column 5, lines 42-48).
Regarding claim 16, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14. Lemke further teaches the uroflowmeter further comprises a magnet (Magnet 23, Fig. 1 and Fig. 3) positionally responsive to the flow of urine (Page 6-7 of translation, description—weight force generated by urine entering the collecting trough causes the trough to rotate around the bearing and magnet 23 arranged in the side wall of the collecting trough is moved downward); and the sensor further detects a movement of the magnet (Page 7 of translation--the magnet moving causes its distance from the measuring element to increase, the changed distance is detected by the measuring element 33; measuring element/Hall sensor 33, Fig. 3). Tesar additionally teaches a magnet (Magnet element 24, Figs. 1A-1B) positionally responsive to the flow of urine (Abstract—the float element changes position depending on a filling level…a magnet is connected to one end of a measuring arm whose other end is connected to the float element, such that the magnet is positionally responsive to the flow of urine) and the sensor further detects a movement of the magnet (Column 3, lines 28-33—the sensor element can be used to detect position changes of the magnet element, while the magnet changes position according to the fill level of urine).
Regarding claim 17, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14. Lemke further teaches where the flow chamber comprises contoured side walls (Collecting trough 11 of device 1 includes curved walls, Fig. 1 and Fig. 3).
Regarding claim 22, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar teaches wherein the handle houses one or more of the electronics. Holt teaches a uroflowmetry device including a handle which may contain an electronics portion (Paragraph 0068—container portion is disposable…electronics portion is not disposable and is intended to be reused multiple times…electronics portion is built into a handle on the container portion). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the electronics housing in the handle of Holt in order to predictably minimize the cost of the device and maximize the reusability, as the electronics would not need to be replaced with each new flow chamber.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Tesar, further in view of Holt, further in view of Muller (U.S. Patent No. 4569090 A)
Regarding claim 19, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar or Holt teaches wherein the outlet is a triangular-shaped slot. Teaches a urine collection device including an overflow hole shaped like a triangle (Column 4, lines 19-20—Overflow hole 40 in the form of an inverted triangle). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the triangular hole of Muller in order to predictably improve the ability of the device to drain rapidly, which would prevent overflowing, which would cause inaccurate measuring of a urine volume.
Regarding claim 20, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar or Holt teaches where the triangular-shaped slot empties the reservoir space at an increasing rate as the reservoir space fills with urine. Muller teaches a urine collection device including an overflow hole shaped like a triangle wherein the hole empties urine at an increasing rate as the space fills (Column 4, lines 27-30—Inverted triangular form has the effect of automatically increasing the outflow of urine therefrom with a rise in the urine level). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the triangular hole of Muller in order to predictably improve the ability of the device to be used without overflowing, which would cause inaccurate measuring of a urine volume.
Claims 25-26 and 55 is/are rejected under 35 U.S.C. 103 as being obvious over Holt in view of Tesar.
Regarding claim 25, Holt teaches a method of processing data from a uroflowmeter, the method comprising: providing a uroflowmeter (Urine measurement device 100, Figs. 1A-1D) coupled to sensors for generating urine data (Paragraph 0052—a sensor or plurality of sensors is used for the purposes of measuring flow and/or volume of urine; Paragraph 0057—the container portion of the uroflowmeter includes a capacitive sensor or may use some other type of sensor) wherein the sensor may be float based or magnetic (Paragraph 0057) and including a flow chamber configured to receive a flow of urine (Container portion 102 of uroflowmeter 100, Figs. 1A-1B); a first processing element (Paragraph 0080—signals from the sensors are sent to the electronics portion 104 for processing and determination of parameters; Paragraph 0095—an electronics portion 1204 may be substantially the same as electronics portion 104 or 804, and includes a controller, sensor interface, and communication module) configured to receive the urine level (Paragraph 0097—controller is configured to measure or calculate at least one of flow rate; urine height and volume) and duration data (Paragraph 0071—indicate the beginning and/or end of a voiding event during which measurement occurs) wherein the first processing element is in communication with a second processing element associated with a voiding diary system (Paragraph 0104—at least one of the controller, mobile device...generates a voiding diary); transmitting, by the first processing element, the urine level and duration data (Paragraph 0097—volume is transmitted to an external device using the communication module) and a timestamp (Paragraph 0105—the data transmitted includes at least one of date and time of events) to the second processing element (Paragraph 0098—the data can be provided to an external device such as a mobile device for additional processing; Paragraph 0104—the mobile device or other external device may generate the voiding diary utilizing the timestamps, urine level, and duration data); analyzing, by the first processing element or the second processing element (Paragraph 0080—signals from the sensors are sent to the electronics portion 104 for processing and determination of parameters; Paragraph 0095—an electronics portion 1204 may be substantially the same as electronics portion 104 or 804, and includes a controller, sensor interface, and communication module; Paragraph 0104—the mobile device or other external device can generate or report properties of urine including volume and flow rate), the urine level and duration data (Paragraph 0043—device is also capable of performing portions of a urine analysis test); determining, by the first processing element or the second processing element (Paragraph 0104—the mobile device or other external device can generate or report properties of urine including volume and flow rate), a urine flow rate and a urine volume (Paragraph 0104—properties can include volume and flow rate); and generating, by the second processing element (Paragraph 0104—the mobile phone or other external device can generate reports), a graphical output of the urine flow rate, duration, urine volume and timestamp data (Paragraph 0104—can generate reports and/or can track various properties of urine over time including flow rate, volume; Paragraph 0105—the data transmitted includes at least one of date and time of events) to develop a treatment plan (Paragraph 0104—the data collected can be accessed remotely by physicians and other health providers). Holt additionally teaches a handle detachably coupled to the flow chamber and configured to selectively position the flow chamber to receive the flow of urine (Paragraph 0068—there may be a handle which may or may not include the reusable electronics portion on the container portion of the device, while the container itself may be disposable, such that the handle may be detachable from the container; Paragraph 0083-0084—the stabilizing handle may aid in leveling the container portion during uroflowmetry even if the user is holding it at an angle or shaking during the measurement, such that the handle selectively positions the flow chamber to receive the flow of urine; Stabilizing handle 902, handle 910, Fig. 9). However, while Holt teaches the uroflowmeter may include a float-based or magnetic sensor (Paragraph 0057), Holt does not specifically teach the uroflowmeter includes a buoyant float within the flow chamber, the buoyant float positionable according to a fill level of urine within the float chamber; a sensor coupled to the buoyant float and configured to generate urine level and duration data. Tesar teaches an apparatus for measurement of a filling level of a container, wherein the apparatus includes a float element (Float 18, Figs. 1A-1B) which is positionable according to the filling level of the container (Abstract) and which is connected by a measurement arm (measurement arm 12, Figs. 1A-1B) to a magnet (magnet element 24, Figs. 1A-1B), which is sensed by a sensing element, wherein the sensing element of the float includes electronics to output a measurement signal (Abstract; column 3, lines 24-28; column 5, lines 42-48). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Holt with the float and sensor configuration of Tesar via a substitution in order to predictably improve the stability and accuracy of the system.
Regarding claim 26, Holt teaches the method of claim 25, further comprising providing additional data related to total volume of urine output (Paragraph 0104—properties of urine over time including volume).
Regarding claim 55, Holt teaches the method of claim 25, further comprising providing additional data including at least one of data related to fluid intake (Paragraph 0128—may include a fluid consumption or intake app that tracks fluids consumed and sends data wirelessly), bladder leaks, bedtime, and awake time.
Response to Arguments
Applicant’s arguments, see page 6 of applicant's remarks, filed 14 March 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant's arguments filed 14 March 2022 regarding the rejection of claims 25-26 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
In particular, the applicant argues that the claims “do not recite mental processes because they are not directed to processes that can be performed in the human mind”. However, as described above, the additional limitations which are not themselves directed to a mental process constitute mere data gathering using well-understood, routine, and/or conventional elements such that they constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application.
The applicant further argues that “the claims cannot be extra-solution activity, as the recited uroflowmeter is not disclosed in the cited art”, however, as discussed above in this action, the recited uroflowmeter is disclosed in the cited art. As such, the applicant’s assertion that “the claims improve upon existing computer technology” is not persuasive; it remains to be seen how the claimed invention constitutes an improvement over current technology when the limitations of the claims are fully taught by the prior art. In addition to being well-understood, routine, or conventional and thus amounting to no more than insignificant extra-solution activity, the additional elements of the uroflowmeter serve only as elements of mere data gathering, wherein the gathered data is then utilized in the mental processes of “analyzing…” and “determining…”, which themselves only lead to a step of mere data output in the form of a graphical output.
Claims 25-26 and 55 thus are rejected under 35 U.S.C. 101.
Applicant’s arguments, see pages , filed 14 March 2022, with respect to the rejection(s) of claim(s) 1, 3, 5-9, 12-17, 19-22, and 25-26 under 35 U.S.C.  have been fully considered and are not persuasive.  
In particular, applicant argues that Lemke does not disclose a handle and is “the very kind of stationary device disparaged by the Applicant’s specification”. However, while the applicant’s specification disparages a stationary device, the applicant’s claims at present do not require that the device be entirely portable or mobile for transport by the user. The inclusion of the handle only requires that the handle be some part of the device which can be gripped by the user and, according to the rest of the amended limitation, which can be used to position the device and which may be detached from the device. As described above in this action, Lemke teaches that the device may be attached to a wall and transitioned by the user between a folded down state and an unfolded, not-in-use state, such that the device is selectively positioned to receive a flow of urine. Lemke further teaches that the device or parts of the device may be exchanged or replaced from the wall attachment, such that the portion may be seen as detachable. In combination with Holt, as described above in this action, it may be seen that this component could be a handle, such that the limitations of the claim are fully taught by the combination of Lemke, Holt, and Tesar.
Applicant additionally argues that Tesar fails to disclose a handle and that Tesar further is disqualified as prior art because it is “from a different field of endeavor” and “is not reasonably pertinent to the problem faced by the inventor” because the problem faced by Tesar is “the measurement of a filling level in a container” rather than “treatment of urinary incontinence”. However, “measurement of a filling level in a container” is one of the components of uroflowmeters which may be used to treat or diagnose conditions related to urinary incontinence; applicant’s own invention includes limitations relating to the measurement of a level of urine in a container (Claim 1, lines 5-6 and 8-9 of the instant application), such that measurement of a filling level may be seen as pertinent to the problem of diagnosing and/or treating urinary incontinence. The subject matter of Tesar is thus reasonably pertinent to the problem faced by the inventor, even if the reference is not from the same field of endeavor as the claimed invention.
The applicant additionally argues that while Holt teaches a handle, Holt does not disclose “a handle detachably coupled to the flow chamber and configured to selectively position the flow chamber to receive the flow of urine” as “the handle of Holt is attached to the container”. However, as described above in this action, Holt specifically teaches that the container of the device is disposable, while the electronics portion is reusable. In teaching that the electronics portion may reside in the handle which is attached to the container, Holt does not teach away from the limitation of the instant application, as the handle, which includes the electronics portion, must be reusable while the container is disposable. Thus, Holt teaches that the handle itself is reusable as well as detachable from the container, as to dispose of the handle in this instance would require disposing of the electronics portion, which is taught as reusable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791